Citation Nr: 1737583	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  17-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood. 


REPRESENTATION

Veteran represented by:	National Association of County Veteran Service Officers


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel
INTRODUCTION

The Veteran served honorably in the United States Army from June 1948 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hearing loss has not increased in severity for rating purposes.

2. Resolving reasonable doubt in the Veteran's favor, the evidence shows that the Veteran's tinnitus had its onset in service, or is otherwise related to service. 


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA sent VCAA letters to the Veteran, he was afforded VA examinations in June and July 2014, and relevant in-service and post-service records were obtained.  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim.  Also, the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met. 

II. Increased Ratings

The Veteran contends that he is entitled to a compensable evaluation for his service-connected bilateral hearing loss.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's hearing loss does not warrant a compensable rating at any time during the pendency of this claim.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Ratings for hearing loss range from non-compensable to 100 percent based on impairment of hearing acuity as measured by speech discrimination tests (Maryland CNC) and puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The results are charted on Table VI or Table VIa.  The rating schedule establishes 11 auditory acuity levels designated from Level I (normal hearing) through Level XI (profound deafness).  38 C.F.R. § 4.85(h).  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI or VIa.  38 C.F.R. § 4.85(e).

In this case, the Veteran was afforded an examination for his hearing loss in June 2014.  On the authorized audiological evaluation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
65
65
LEFT
40
40
45
55
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  Pure tone threshold averages were 58 for the right ear and 50 percent for the left ear.  




Using Table VI, the results equate to Level II in the right ear and Level I in the left ear.  When these results are applied to Table VII, the audiometric findings result in a non-compensable disability rating.  While the Veteran believes that he is entitled a higher rating than the one assigned, there is no evidence that his hearing loss is more severe than that reflected above.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a compensable evaluation for bilateral hearing loss must be denied.

III. Service Connection 

The Veteran seeks entitlement to service connection for tinnitus.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Whether these requirements are met is based on analysis of all the evidence of record and the evaluation of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

Tinnitus is a condition which is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  The Veteran asserts that his current tinnitus began during service.  As tinnitus is a subjective phenomenon, the Veteran is competent to report the history of its onset and that it has been continuously present since service.  Service personnel records show that at different points in time the Veteran's occupational specialty was a truck driver and heavy vehicle driver, which has a high probability of noise exposure.  While the June 2014 VA audiological examination shows that the Veteran did not report recurrent tinnitus, he has consistently reported that he has tinnitus that began in service and has continued since.  His nephew also reported that the Veteran complained of ringing ears after returning from service.  After resolving reasonable doubt in the Veteran's favor, the Board finds service connection for tinnitus is warranted.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran was provided an examination on July 27, 2014, to determine the nature and etiology of any mental disorder(s); however, the examiner was unable to gather critical information due to the Veteran being a poor historian, extremely perseverative, and exceedingly difficult to redirect, possibly due to memory and cognitive defects.  The Board finds that the Veteran should be afforded one more opportunity to help substantiate his claim before this claim is adjudicated. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for another VA examination with a psychologist or psychiatrist (preferably the July 2014 examiner) to assess the nature and etiology of any mental disorder(s).  The examiner should review the claims file and note that review in the report.  The examiner should clearly set forth supporting facts and provide a thorough rationale for all opinions expressed.  The examiner should provide the following opinions:

a. Is it at least as likely as not (50% probability or greater) that any diagnosed mental disorder was incurred in or caused by active duty service?

b. Is it at least as likely as not (50% probability or greater) that any diagnosed mental disorder was caused by the Veteran's service connected  disabilities?

If the requested opinions cannot be provided without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge, etc.).  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


